Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5,7-12,20,21 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-5, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim 04/18/2022:
Cancel Claims 13-18 ……Claims 13-18 are cancelled as the claims 13-18 are directed to invention non-elected without traverse.    

Allowance 
Claims 1-5, 7-12, 20, 21 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-5, 7-12, 20, the primary reason for allowance is the inclusion of particularly the limitation of a micro valve including a sealing structure disposed on the actuating beam, the sealing structure comprising a valve seat surrounding the orifice, the valve seat defining an opening that surrounds the orifice to define a fluid outlet, a sealing member disposed at the overlapping portion of the cantilevered portion, and a first sealing blade extending a distance from a sealing member surface of the sealing member towards the orifice plate, the first sealing blade surrounding an entire perimeter of the orifice, the sealing blade configured to contact the valve seat in the closed position so as to seal the orifice and close the micro-valve. Applicant disclosed such valve improves quality of sealing It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 
Regarding claim 21, the primary reason for allowance is the inclusion of particularly the limitation of a micro valve including a sealing structure comprising a sealing member disposed at the overlapping portion of the cantilevered portion, wherein the sealing structure comprises: a valve seat surrounding the orifice, the valve seat defining an opening that overlaps the orifice to define a fluid outlet, a sealing member surface facing the orifice, the sealing member surface being substantially parallel to an upper surface of the orifice plate, wherein the sealing member surface is displaced from the valve seat by a distance when the actuating beam is in the closed position, and a first sealing blade extending the distance from the sealing member surface towards the orifice plate, wherein the first sealing blade surrounds an entire perimeter of the orifice; and wherein, when the actuating beam is in the closed position, the cantilevered portion is positioned such that the sealing structure seals the orifice so as to close the micro-valve. Applicant disclosed such valve improves quality of sealing It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853